DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 03/14/2022, which has been entered and made of record.  Claims 1-16 have been cancelled.  Claims 17-21 have been cancelled.  Claims 17-21 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. Applicant submitted new claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the new claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0228937 to Murphy et al. in view of U.S. PGPubs 2013/0194305 to Kakuta et al.

Regarding claim 17, Murphy et al. teach an image processing apparatus (par 0005), comprising: circuitry configured to (Fig 6, par 0044, par 0079): 
acquire content information of an augmented reality (AR) content including image information of an AR object and position information of the AR object in a real space (par 0019-0020, par 0027, par 0041, par 0054-0064, generate AR content with captured image of real environment based on position information and view point of the mobile device), the content information to be added to map information representing the real space (par 0024, par 0027, “the location-based services platform 103 may additionally include location representation data 107, which may include media (e.g., audio, video) or image data (e.g., panoramic images, photographs, etc.) associated with a determined location (e.g., location information specifying coordinates in metadata). In addition, the location representation data 107 can also include map information. Map information may include maps, satellite images, street and path information, point of interest (POI) information, signing information associated with maps, objects and structures associated with the maps, information about people and the locations of people, coordinate information associated with the information, etc., or a combination thereof. A POI can be a specific point location that a person may, for instance, find interesting or useful “, par 0039-0042, “the user interface 211 may be used to display maps, navigation information, camera images 217 and/or received over the communication interface 213”), 
acquire, from a client terminals which has received an instruction of the AR content to capture a specific real object (Fig 2, par 0041), a plurality of captured images of the specific real object and position information of the client terminal (par 0039-0041, “the image capture module 207 can process incoming data from the media capture devices. For example, the image capture module 207 can receive a video feed of information relating to a real world environment (e.g., while executing the location-based services application 109 via the runtime module 209). The image capture module 207 can capture one or more images from the information and/or sets of images (e.g., video). These images may be processed by the image processing module 215 to include content retrieved from a location-based services platform 103 or otherwise made available to the location-based services application 109 (e.g., via the memory 217) “, par 0059, “a depiction of the user interface 401 is shown with a mixture of live video or image capture elements in view or atop of the imagery as loaded with respect to FIG. 4B. In this example, at 2:18 PM as indicated on the digital clock 403, the mobile device user runs into another associate also scheduled to be at the same location (e.g., the Legacy Corporation Building). As the user waits to cross the street, the user decides to capture a live video image of the current scenery as imposed over the full resolution imagery of the buildings associated with the user's current location (buildings 1 and 2). This live capture includes a video footage of the associate 421 and 423. Hence, mixed reality applications may also be appropriately supported in the same manner as described above for AR applications”), and 
perform 3D modelling of the specific real object on a basis of the plurality of captured images and the position information of the client terminal (par 0025, “The 3D models represent an approximation or likeness of the physical objects associated with a particular location—i.e., streets, buildings, landmarks, etc. of an area. Models can be positioned in virtually any angle or perspective for display on the UE 101. The 3D model can include one or more 3D object models (e.g., models of buildings, trees, signs, billboards, lampposts, landmarks, statues, sites, sceneries, etc.). These 3D object models can further comprise one or more other component object models (e.g., a building can include four wall component models; a sign can include a sign component model and a post component model, etc.)“, par 0029, “the user may be presented a GUI including an image of a location. This image can be tied to the 3D world model (e.g., via a subset of the location representation data 107). The user may then select a portion or point on the GUI (e.g., using a touch enabled input). The UE 101 receives this input and determines a point on the 3D world model that is associated with the selected point. This determination can include the determination of an object model and a point on the object model and/or a component of the object model “, par 0051-0053, “the application 109 or the UE 101 is caused to present the first rendering of a graphical user interface based on location information of a three-dimensional model or models, panoramic image data, etc. corresponding to a starting or current location of the UE 101. A change in the rendering location is caused, which leads to one or more transition renderings based in part on models and possible image 
But Murphy et al. do not explicitly teach acquire, from a plurality of client terminals each of which has received an instruction of the AR content to capture a specific real object, a plurality of captured images of the specific real object and position information of the plurality of client terminals, and perform 3D modelling of the specific real object on a basis of the plurality of captured images and the position information of the plurality of client terminals.

    PNG
    media_image1.png
    299
    486
    media_image1.png
    Greyscale

In related endeavor, Kakuta et al. teach acquire, from a plurality of client terminals each of which has received an instruction of the AR content to capture a specific real object, a plurality of captured images of the specific real object and position information of the plurality of client terminals (Figs 1 and 3, par 0013, par and 
perform 3D modelling of the specific real object on a basis of the plurality of captured images and the position information of the plurality of client terminals (par 0013, par 0048-0049, par 0052, render an 3D image of a real object based on the position information and view point of the plurality of mobile device).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Murphy et al. to include acquire, from a plurality of client terminals each of which has received an instruction of the AR content to capture a specific real object, a plurality of captured images of the specific real object and position information of the plurality of client terminals, and perform 3D modelling of the specific real object on a basis of the plurality of captured images and the position information of the plurality of client terminals as taught by Kakuta et al. to obtain the object image from real scene using multiple devices in different location and viewpoint to synthesize a more accurate 3D virtual model of the object. 

Regarding claim 18, Murphy et al. as modified by Kakuta et al. teach all the limitation of claim 17, and Kakuta et al. further teach wherein the circuitry is configured to perform the 3D modelling on a basis of the plurality of captured images having different viewpoints and capturing angles (Figs 1 and 3, par 0013, par 0048-0049, par 0052, render an 3D image of a real object based on the position information and view 

Regarding claim 19, Murphy et al. as modified by Kakuta et al. teach all the limitation of claim 17, and further teach wherein the circuitry is further configured to provide a client display terminal with a virtual object acquired from the 3D modelling to be superimposed on a first-person view image representing a virtual space (Murphy et al.: par 0019, “location based services may be called upon to support augmented reality (AR) or mixed reality (MR) applications. AR allows a user's view of the real world, as rendered to a GUI, to be overlaid with additional visual information, while MR allows for the merging of real and virtual worlds to produce visualizations and new environments to the GUI of a device”, par 0025, “The 3D models represent an approximation or likeness of the physical objects associated with a particular location—i.e., streets, buildings, landmarks, etc. of an area. Models can be positioned in virtually any angle or perspective for display on the UE 101. The 3D model can include one or more 3D object models (e.g., models of buildings, trees, signs, billboards, lampposts, landmarks, statues, sites, sceneries, etc.). These 3D object models can further comprise one or more other component object models (e.g., a building can include four wall component models; a sign can include a sign component model and a post component model, etc.)”, par 0044, “if the application 109 is an augmented reality application, the location information may be used to establish the viewpoint using a location, directional heading, and/or tilt angle specified as part of the location information. The viewpoint is then used as the basis for rendering a corresponding user interface”, Kakuta et al.: par 0042, par 

Regarding claim 20, the method claim 20 is similar in scope to claim 17 and is rejected under the same rational.

Regarding claim 21, Murphy et al. teach at least one non-transitory computer-readable medium encoded with instructions which, when executed by at least one processor of an image processing apparatus (par 0006, par 0072). The remaining limitations of the claim are similar in scope to claim 17 and rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616